Title: Aaron Vail to James Madison, 18 November 1833
From: Vail, Aaron
To: Madison, James


                        
                            
                                Respected Sir.
                            
                            
                                
                                    London
                                
                                18th November 1833.
                            
                        
                        Under the auspices of an acquaintance formed some years ago, while on a visit to your neighbourhood and at
                            your hospitable mansion, I venture to ask a favor of you, which, a the same time that it will place me under an obligation
                            to you, will fulfil the desires of a person whom you will admit to have a greater claim than myself to your kindness.
                        At an interview which I had yesterday with the Duchess of Kent and her daughter the young Princess Victoria,
                            heiress apparent to the British Realms, I was requested to endeavor to obtain for the Princess specimens of the
                            handwriting and signatures of some of our eminent public characters, with which she wishes to enrich a collection of
                            Autographs which she is engaged in making. This desire is indicative of the friendly sentiments towards the United States
                            with which the Duchess of Kent is endeavoring to impresss the mind of her daughter, who must, ere long, be called to a
                            station where the cultivation of those sentiments may be of advantage to us. This consideration, as well as the personal
                            merits of the Princess, who is a very interesting young lady, induces me to hope that you will not think me importunate in
                            asking you to furnish me with a specimen of your handwriting and signature; and I would beg leave to suggest that, if it
                            contained some allusion, in your own hand and language, to the Princess herself, the value of the gift would be much
                            increased in her eyes. Permit me to add, Sir, that any communication you may have to address to me, in answer to this,
                            will, if sent to the Department of State, at Washington, be forwarded to me; and if you can conveniently comply with my
                            request, I will undertake to see the paper properly delivered to the person for whom it shall be destined.
                        I beg to be respectfully remembered to Mrs. Madison, and take the occasion to offer you the assurance of my
                            great respect and sincere regard.
                        
                            
                                A. Vail
                        Chargé d’AffairesLondon
                    